Citation Nr: 1535892	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-31 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a compensable rating for a left wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1997.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In connection with this appeal, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) of the RO in June 2011 and at a hearing before the undersigned Veterans Law Judge at the RO in January 2012.  A transcript of each hearing is of record.

When these issues were before the Board in April 2013, they were remanded for further development.  The case has since been returned to the Board for further appellate action.

The record before the Board consists the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided. 

Increased Evaluation for a Left Wrist Disability

The Veteran contends that his left wrist disability is more severe than currently rated due to functional limitations caused by pain and decreased strength.

At a January 2012 Board hearing, the Veteran reported daily left wrist symptoms and impairment of sharp pain, shaking, trembling, popping, grinding, and dropping cups due to decreased strength.  He contended that the symptoms had worsened since his prior 2009 VA examination.  In April 2013, the Board remanded the claim for a VA examination to ascertain the current degree of severity of his left wrist disability and whether the Veteran was left- or right-hand dominant.

In April 2013, the Veteran was afforded a VA examination.  The examiner determined that the Veteran is left-handed and rendered a diagnosis of left wrist sprain with a pain level of 7 out of 10 and flare-ups when it rains or when he grips.  The examiner found left wrist palmar flexion was greater than 80 degrees, with no objective evidence of painful motion, and dorsiflexion was greater than 70 degrees, with no objective evidence of painful motion, pain on palpation of the joints, normal muscle strength, and no ankylosis, additional limitation on repetition, or functional loss or functional impairment.  The examiner opined that the Veteran's wrist condition did not impact his ability to work and noted that the physical examination was normal with minimal tenderness on palpation of the ulnar styloid process of mild to no severity, and that sprains and strains heal.

The Board finds the Veteran's appeal must again be remanded for a VA examination to ascertain the Veteran's level of impairment that accounts for his lay statements of functional impairment.  The Board notes that the April 2013 VA opinion failed to provide an opinion on the severity of the Veteran's left wrist disability that accounted for all evidence of record.  Specifically, the Veteran's symptoms of pain, decreased strength, grinding, popping, and shaking conflict with the examiner's determination that the left wrist was normal with no functional loss or functional impairment.  The Board notes that when evaluating a disability involving a joint, adequate consideration must be given of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Since the findings on this examination are totally inconsistent with the Veteran's contentions, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and extent of all impairment due to the service-connected disability.

Service Connection for a Low Back Disability

The Veteran contends that his low back disability is related to injuries sustained on active duty.  

At a January 2012 Board hearing, the Veteran reported that he made about 25 combat equipment jumps in service and that he initially injured his back from falling onto his canteen during a jump.  He testified that he reinjured his back on other bad landings and that he had back pain from road marches that caused muscle spasms and pain in his back and legs.  He stated that he had back pain in 1997 when he separated from service and that it has continued ever since.  

Pursuant to an April 2013 Board remand, the Veteran was afforded another VA examination in April 2013.  The VA examiner indicated review of the claims file, recounted a 1992 sick call incident after the Veteran jumped from a plane, and provided no current diagnosis.  The examiner noted that the Veteran reported intermittent back pain with flare-ups in the morning and had tenderness to the low back on palpation.  The examiner found the Veteran's forward flexion was limited due to his obesity and noted that he weighed 360 pounds.  The examiner concluded that the physical examination was normal, limited forward flexion was due to obesity, and noted that although the Veteran strained his back in the military, lumbar soft tissues heal.

The Board finds the April 2013 VA examination report inadequate because the VA examiner failed to provide an opinion with adequate rationale that accounted for the competent lay statements of back pain ever since a 1992 in-service injury, multiple in-service injuries of his back, and continuous back pain since service when finding that lumbar soft tissues healed.  Therefore, the claim must be remanded for another VA opinion with adequate supporting rationale.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from January 2013 to the present.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA Medical Center treatment records for the period from January 2013 to the present.

2. Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his left wrist disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should provide a full description of any functional loss or functional limitations during flare ups and due to pain, weakness, fatigability, incoordination, and pain on movement.

3. The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all low back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each low back disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  

The examiner should specifically indicate whether there is a 50 percent or better probability that the Veteran's mechanical low back pain is directly related to his in-service injury.  The examiner is directed to specifically address statements that the Veteran had back pain in service that continued ever since.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC also should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




